UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended December 31, 2011 o Transition report under Section 13 or 15(d) of the Exchange Act of 1934. Commission file number 1-32830 INDIA GLOBALIZATION CAPITAL, INC. (Exact name of small business issuer in its charter) Maryland (State or other jurisdiction of incorporation or organization) 20-2760393 (I.R.S. Employer Identification No.) 4336 Montgomery Ave. Bethesda, Maryland 20814 (Address of principal executive offices) (301) 983-0998 (Issuer’s telephone number) Securities registered under Section 12(b) of the Exchange Act: Title of Each Class Name of exchange on which registered Units, each consisting of one share of Common Stock NYSE Amex and two Warrants Common Stock NYSE Amex Common Stock Purchase Warrants NYSE Amex Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No Indicate the number of shares outstanding for each of the issuer’s classes of common equity as of the latest practicable date. Class Shares Outstanding as of February 15, 2012 Common Stock, $.0001 Par Value Table of Contents INDIA GLOBALIZATION CAPITAL, INC. AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2011 Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as ofDecember 31, 2011 (unaudited) and March 31, 2011 3 Consolidated Statements of Operations (unaudited) for the three and nine months ended December 31, 2011 and 2010 4 Consolidated Statements of Comprehensive income (loss) for the three and nine months ended December 31, 2011 and 2010 (unaudited) 5 Consolidated Statements of Stockholders (Deficit) Equity for the nine months ended December 31, 2011 (unaudited) 6 Consolidated Statements of Cash Flows (unaudited) for the nine months endedDecember 31, 2011 and 2010 7 Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risks 36 Item 4. Controls and Procedures 37 PART II – OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities 48 Item 3. Defaults Upon Senior Securities 48 Item 4. (Removed and Reserved) 48 Item 5. Other Information 48 Item 6. Exhibits 49 Signatures 50 Table of Contents PART I – Financial Information Item 1.Financial Statements INDIA GLOBALIZATION CAPITAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS All amounts in USD except share data As of December 31, 2011 March 31, 2011 (unaudited) (audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances Inventories Advance taxes Dues from related parties - Prepaid expenses and other current assets Total current assets $ $ Goodwill Property, plant and equipment, net Intangible assets Investments in affiliates Investments-others Deferred income taxes - Restricted cash Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Short-term borrowings $ $ Trade payables Accrued expenses Notes payable Taxes payable - Other taxes payable - Dues to related parties - Deferred tax liabilities Other current liabilities Total current liabilities $ $ Deferred income taxes - Other non-current liabilities Total liabilities $ $ Shares potentially subject to rescission rights (4,868,590 shares issued and outstanding) Stockholders' equity: Common stock — $.0001 par value; 150,000,000 shares authorized; 47,591,843 issued and outstanding as of December 31, 2011 and 14,890,181issued and outstanding as of March 31, 2011 Additional paid-in capital Accumulated other comprehensive income ) ) Retained earnings (Deficit) ) ) Total equity attributable to the parent $ $ Non-controlling interest Total stockholders' equity $ $ Total liabilities and stockholders' equity $ $ The accompanying notes should be read in connection with the financial statements. 3 Table of Contents INDIA GLOBALIZATION CAPITAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) All amounts in USD except share data Three months ended December 31, Nine months ended December 31, Revenues $ Cost of revenues (excluding depreciation and amortization) Selling, general and administrative expenses ) Depreciation ) Operating income (loss) $ ) $ ) $ ) $ ) Interest expense ) Amortization of debt discount - - - ) Interest income Other income, net ) ) ) Income before income taxes and minority interest attributable to non-controlling interest $ ) $ ) $ ) $ ) Earnings in Income from Affiliates ) - - Income taxes benefit/ (expense) - - Net income/(loss) $ ) $ ) $ ) $ ) Non-controlling interests in earnings of subsidiaries Net income / (loss) attributable to common stockholders $ ) $ ) $ ) $ ) Earnings/(loss) per share attributable to common stockholders: Basic and diluted $ ) $ ) $ ) $ ) Weighted-average number of shares used in computing earnings per share amounts: Basic and diluted The accompanying notes should be read in connection with the financial statements. 4 Table of Contents INDIA GLOBALIZATION CAPITAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) All amounts in USD except share data Three months ended December 31, Nine Months ended December 31, Particulars IGC Non- controlling Interest Total IGC Non- controlling Interest Total IGC Non- controlling Interest Total IGC Non- controlling Interest Total Net income / (loss) $ Foreign currency translation adjustments Comprehensive income (loss) $ The accompanying notes should be read in connection with the financial statements. 5 Table of Contents INDIA GLOBALIZATION CAPITAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) All amounts in USD except share data Common Stock No of Shares Amount Additional Paid in Capital Accumulated Earnings (Deficit) Accumulated Other Comprehensive Income/(loss) Non-Controlling Interest Total Stockholders’ Equity Balance as ofMarch 31, 2010 $ $ $ ) $ ) $ $ Issuance of equity shares - - Interest expense - Dividend Option Reversed - - - Loss for the quarter - - - ) - ) Net Income for non-controlling interest - ) ) Loss on Translation - Road show expense incurred towards raising capital-issuance of shares - - ) - - - ) Balance as ofMarch 31, 2011 (audited) $ $ $ ) $ ) $ $ Issuance of common stock - - - Loss on Translation - ) ) ) Purchase consideration on acquisition of Ironman - - - Stock options issued - Net income for non-controlling interest - ) ) Net income / (loss) - - - ) - - ) Non-controlling interest on acquisition of Ironman Balance as ofDecember 31, 2011 (unaudited) $ $ $ ) $ ) $ $ The accompanying notes should be read in connection with the financial statements. 6 Table of Contents INDIA GLOBALIZATION CAPITAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) All amounts in USD except share data Nine months ended December 31, Cash flows from operating activities: Net income (loss) $ ) $ ) Adjustment to reconcile net income (loss) to net cash: Non-cash compensation expense - Deferred taxes - ) Depreciation Loss/(gain) on sale of property, plant and equipment - Amortization of debt discount - Accrued unrealized share in the profit of the joint venture ) Non-cash interest expense Unrealized exchange differences ) Changes in: Accounts receivable ) Inventories ) Prepaid expenses and other assets ) ) Trade payables ) Other current liabilities ) Other non – current liabilities ) Non-current assets - Accrued Expenses ) Net cash used in operating activities $ ) $ ) Cash flow from investing activities: Proceeds from sale of/ (towards purchase of) property, plant and equipment ) Investment in acquisitions net of cash acquired - Investment in Joint Ventures - ) Restricted cash Net cash provided/(used) by investing activities $ $ Cash flows from financing activities: Repayment of long term borrowings - ) Net proceeds from issue of equity shares - Proceeds from/(repayment of) short term borrowings Net cash provided/(used) by financing activities $ $ Effects of exchange rate changes on cash and cash equivalents ) Net increase/(decrease) in cash and cash equivalents Cash and cash equivalent at the beginning of the period Cash and cash equivalent at the end of the period $ $ The accompanying notes should be read in connection with the financial statements. 7 Table of Contents INDIA GLOBALIZATION CAPITAL, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – OVERVIEW a) Description of the Company India Globalization Capital, Inc. ("IGC" or the "Company"), a Maryland corporation, was organized on April 29, 2005, as a blank check company formed for the purpose of acquiring one or more businesses with operations primarily in India through a merger, capital stock exchange, asset acquisition or other similar business combination or acquisition. On March 8, 2006, IGC completed an initial public offering of units, with each unit consisting ofone share of common stock andtwo warrants to purchase a share of common stock. The units and the common stock and warrants included in the units are listed on the NYSE Amex exchange. On December 30, 2011, IGC acquired a 95% equity interest in Linxi He Fei Economic and Trade Co., aka Linxi H&F Economic and Trade Co., a People’s Republic of China-based company ("PRC Ironman") by acquiring 100% of the equity of H&F Ironman Limited, a Hong Kong company ("HK Ironman"). Collectively, PRC Ironman and HK Ironman are referred to as "Ironman." IGC operates in India and China geographies specializing in the infrastructure sector.Operating as a fully integrated infrastructure company, IGC, through its subsidiaries, has expertise in mining and quarrying, road building, and the construction of high-temperature plants. The Company’s medium-term plans are to expand each of these core competencies while offering an integrated suite of service offerings to our customers.The Company’s core businesses are its operations as a materials and construction company. b) List of subsidiaries with percentage holding The operations of IGC are based in India and China. The financial statements of the following subsidiaries have been considered for consolidation. Subsidiaries Immediate holding company Country of Incorporation Percentage of holding as of December 31, 2011 Percentage of holding as of March 31, 2011 IGC – Mauritius ("IGC-M") IGC Mauritius IGC India Mining and Trading Private Limited ("IGC-IMT") IGC-M India IGC Logistic Private Limited ("IGC-LPL") IGC-M India IGC Materials Private Limited ("IGC-MPL") IGC-M India H&F Ironman Limited (“HK Ironman”) IGC Hong Kong - Linxi H&F Economic and Trade Co. ("PRC Ironman") HK Ironman Peoples’ Republic of China 95 - Techni Bharathi Limited (“TBL”) IGC-M India 77 77 NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES a) Basis of preparation of financial statements The Company has prepared the accompanying unaudited Condensed Consolidated Financial Statements ("Financial Statements") in accordance with the rules and regulations of the Securities and Exchange Commission ("SEC") for interim financial information.Accordingly, they do not include all of the information and footnotes required by United States generally accepted accounting principles ("GAAP") for complete financial statements.Therefore, the Financial Statements should be read in conjunction with the audited Consolidated Financial Statements contained in the Company’s Annual Report on Form 10-K/A Amendment No. 2 for the fiscal year ended March 31, 2011 filed with the SEC on November 2, 2011.In the opinion of management, all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation have been included in the Financial Statements.The results for interim periods do not necessarily indicate the results that may be expected for any other interim period or for the full year. The significant accounting policies adopted by the Company, regarding these consolidated financial statements, are set out below. The Company’s current fiscal year ends on March 31, 2012. 8 Table of Contents b) Principles of consolidation The consolidated financial statements include the accounts of the Company and all of its subsidiaries that are more than 50% owned and controlled. The financial statements of the parent company and its majority owned or controlled subsidiaries have been combined on a line by line basis by adding together the book values of all items of assets, liabilities, incomes and expenses after eliminating all inter-company balances and transactions and resulting unrealized gain or loss. Operating results of companies acquired are included from the dates of acquisition. c) Non-controlling interests Non-controlling interests in the Company’s consolidated financial statements result from the accounting for non-controlling interests in its subsidiaries.Non-controlling interests represent the subsidiaries’ earnings and components of other comprehensive income that are attributed to the non-controlling parties’ equity interests.The Company consolidates the subsidiaries into its consolidated financial statements. Transactions between the Company and its subsidiaries have been eliminated in the consolidated financial statements. The Company accounts for investments by the equity method where its investment in the voting stock gives it the ability to exercise significant influence over the investee but not control. In situations, such as the Company’s ownership interest in Sricon Infrastructure Private Limited (“Sricon”), wherein the Company is not able to exercise significant influence in spite of having 20% or more of the voting stock, the Company has accounted for the investment based on the cost method. In addition, the Company consolidates any Variable Interest Entity (“VIE”) if it is determined to be the primary beneficiary. However, as of December 31, 2011, the Company does not have any interest in any VIE or equity method investment. The non-controlling interest disclosed in the accompanying unaudited interim consolidated financial statements represents the non-controlling interest of the former promoters in Techni Bharathi Limited (TBL) and the non-controlling interest of the former promoters of PRC Ironman. The adoption of Accounting Standards Codification (ASC) 810-10-65 "Consolidation — Transition and Open Effective Date Information" (previously referred to as SFAS No. 160, "Non-controlling Interests in Consolidated Financial Statements, an amendment of ARB No. 51"), has resulted in the reclassification of amounts previously attributable to minority interest (now referred to as non-controlling interest) to a separate component of shareholders’ equity on the accompanying consolidated balance sheets and consolidated statements of shareholders’ equity and comprehensive income (loss).Additionally, net income attributable to non-controlling interest is shown separately from net income in the consolidated statements of income.This reclassification had no effect on our previously reported financial position or results of operations. d) Use of estimates The preparation of consolidated financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities on the date of the financial statements and the reported amounts of revenues and expenses during the period reported. Management believes that the estimates and assumptions used in the preparation of the consolidated financial statements are prudent and reasonable.Significant estimates and assumptions are used for, but not limited to: allowance for uncollectible accounts receivable; future obligations under employee benefit plans; the useful lives of property, plant, equipment; intangible assets; the valuation of assets and liabilities acquired in a business combination; impairment of goodwill and investments; recoverability of advances; the valuation of options granted and warrants issued; and income tax and deferred tax valuation allowances.Actual results could differ from those estimates.Appropriate changes in estimates are made as management becomes aware of changes in circumstances surrounding the estimates. Critical accounting estimates could change from period to period and could have a material impact on IGC’s results, operations, financial position and cash flows. Changes in estimates are reflected in the financial statements in the period in which changes are made and, if material, their effects are disclosed in the notes to the consolidated financial statements. e) Foreign currency translation The functional currency is the currency in which the Company’s subsidiaries operate and it largely reflects the economic substance of the underlying events and circumstance of the Company’s subsidiaries. The functional currencies of the Company's Indian and Chinese subsidiaries are the Indian rupee (INR) and therenminbi (RMB), respectively.Our financial statements reporting currency is the United States dollar (USD or $).Operating and capital expenditures of the Company's subsidiaries located in India and China are denominated in their local currencies, which are the currencies most compatible with their expected economic results. 9 Table of Contents In accordance with ASC 830, “Foreign Currency Matters,” all transactions and account balances are recorded in the local Company’s subsidiaries’ currencies.The Company translates the value of these local currencies denominated assets and liabilities into USD at the rates in effect at the balance sheet date.Resulting translation adjustments are recorded in stockholders' equity as a component of accumulated other comprehensive income (loss).The local currencies denominated statement of income amounts are translated into U.S. dollars using the average exchange rates in effect during the period.Realized foreign currency transaction gains and losses are included in the consolidated statements of income.The Company's Indian and Chinese subsidiaries do not operate in “highly inflationary” countries. The exchange rates used for translation purposes are as follows: Period Period End Average Rate (P&L rate) Period End Rate (Balance sheet rate) Three months ended December 31, 2010 INR 48.64 per USD INR 46.40 per USD Year ended March 31, 2011 INR 44.75 per USD INR 44.54 per USD Three months ended December 31, 2011 INR 48.77 per USD INR 53.01 per USD f) Revenue recognition The majority of the revenue recognized for the three months ended December 31, 2011 and 2010 was derived from the Company’s subsidiaries, when all of the following criteria have been satisfied: Revenue is recognized when persuasive evidence of an arrangement exists, the sales price is fixed or determinable and collectability is reasonably assured. In government contracting, the Company recognizes revenue when a government consultant verifies and certifies an invoice for payment. Revenue from sale of goods is recognized when substantial risks and rewards of ownership are transferred to the buyer under the terms of the contract. For the sale of goods, the timing of the transfer of substantial risks and rewards of ownership is based on the contract terms negotiated with the buyer, e.g., FOB or CIF.IGC considers the guidance provided under Staff Accounting Bulletin (“SAB”) 104 in determining revenue from sales of goods.Considerations have been given to all four conditions for revenue recognition under that guidance.The four conditions are: § Contract – Persuasive evidence of our arrangement with the customers; § Delivery – Based on the terms of the contracts, the Company assesses whether the underlying goods have been delivered and therefore the risks and rewards of ownership are completely transferred; § Fixed or determinable price – The Company enters into contracts where the price for the goods being sold is fixed and not contingent upon other factors. § Collection is deemed probable – At the time of recognition of revenue, the Company makes an assessment of its ability to collect the receivable arising on the sale of the goods and determines that collection is probable. Revenue for any sale is recognized only if all of the four conditions set forth above are met. These criteria are assessed by the Company at the time of each sale.In the absence of meeting any of the criteria set out above, the Company defers revenue recognition until all of the four conditions are met. Revenue from construction/project related activity and contracts for supply/commissioning of complex plant and equipment is recognized as follows: a) Cost plus contracts: Contract revenue is determined by adding the aggregate cost plus proportionate margin as agreed with the customer and expected to be realized. b) Fixed price contracts: Contract revenue is recognized using the percentage completion method and the percentage of completion is determined as a proportion of cost incurred-to-date to the total estimated contract cost.Changes in estimates for revenues, costs to complete and profit margins are recognized in the period in which they are reasonably determinable. § In many of the fixed price contracts entered into by the Company, significant expenses are incurred in the mobilization stage in the early stages of the contract. The expenses include those that are incurred in the transportation of machinery, erection of heavy machinery, clearing of the campsite, workshop ground cost, overheads, etc.All such costs are booked to deferred expenses and written off over the period in proportion to revenues earned. 10 Table of Contents § Where the modifications of the original contract are such that they effectively add to the existing scope of the contract, the same are treated as a change orders.On the other hand, where the modifications are such that they change or add an altogether new scope, these are accounted for as a separate new contract.The Company adjusts contract revenue and costs in connection with change orders only when they are approved by both, the customer and the Company with respect to both the scope and invoicing and payment terms. § In the event of claims in our percentage of completion contracts, the additional contract revenue relating to claims is only accounted after the proper award of the claim by the competent authority.The contract claims are considered in the percentage of completion only after the proper award of the claim by the competent authority. Full provision is made for any loss in the period in which it is foreseen. Revenue from service related activities and miscellaneous other contracts are recognized when the service is rendered using the proportionate completion method or completed service contract method. g) Accounts receivable Accounts receivable is recorded at the invoiced amount, taking into consideration any adjustments made by the Indian government consultants who verify and certify construction and material invoices.Also, the Company evaluates the collectability of selected accounts receivable on a case-by-case basis and makes adjustments to the bad debt reserve for expected losses. For all other accounts, the Company estimates reserves for bad debts based on general aging, experience and past-due status of the accounts. The Company maintains an allowance for doubtful accounts for estimated losses resulting from the inability of clients to make required payments. The allowance for doubtful accounts is determined by evaluating the relative credit worthiness of each client, historical collections experience and other information, including the aging of the receivables. If circumstances related to customers change, estimates of recoverability would be further adjusted. Long-term accounts receivables are typically for Build-Operate-Transfer (BOT) contracts.It is money due to the Company by the private or public sector to finance, design, construct, and operate a facility stated in a concession contract over an extended period of time. The Company did not recognize any bad debt expense for the three months ended December 31, 2011 and 2010.Unbilled accounts receivable represent revenue on contracts to be billed, in subsequent periods, as per the terms of the related contracts. h) Inventories Inventories primarily comprise finished goods, raw materials, work in progress, stock at customer site, stock in transit, components and accessories, stores and spares, scrap and residue.Inventory is valued at the lower of cost (weighted average) or estimated net realizable value and includes the cost of materials, labor and manufacturing overhead. The cost of various categories of inventories is determined on the following basis: § Raw material is valued at weighed average of landed cost (purchase price, freight inward and transit insurance charges). § Work in progress is valued as confirmed, valued and certified by the technicians and site engineers and finished goods at material cost plus appropriate share of labor cost and production overheads. § Components and accessories, stores erection, materials, spares and loose tools are valued on a first-in-first-out basis. The Company periodically reviews inventory for evidence of slow-moving or obsolete parts, and the estimated reserve is based on management’s reviews of inventories on hand, compared to estimated future usage and sales and the likelihood of obsolescence. i) Investments Investments are initially measured at cost, which is the fair value of the consideration given for them, including transaction costs.The Company's equity in the earnings/(losses) of affiliates is included in the statement of income and the Company's share of net assets of affiliates is included in the balance sheet. Where the Company’s ownership interest in spite of being in excess of 20% is not sufficient to exercise significant influence, the Company has accounted for the investment based on the cost method. 11 Table of Contents j) Property, Plant and Equipment (PP&E) Property and equipment are recorded at cost net of accumulated depreciation and depreciated over their estimated useful lives using the straight-line method. The estimated useful lives of assets are as follows: Buildings 5-25 years Plant and machinery 10-20 years Computer equipment 3-5 years Office equipment 3-5 years Furniture and fixtures 5-10 years Vehicles 5-10 years Upon retirement or disposition, cost and related accumulated depreciation of the property and equipment are de-recognized from the books of accounts and the gain or loss is reflected in the results of operation.Cost of additions and substantial improvements to property and equipment are capitalized in the books of accounts.The cost of maintenance and repairs of the property and equipment are charged to operating expenses as incurred. k) Impairment of long – lived assets The Company reviews its long-lived assets, with finite lives, for impairment whenever events or changes in business circumstances indicate that the carrying amount of assets may not be fully recoverable.Such circumstances include, though are not limited to, significant or sustained declines in revenues or earnings, future anticipated cash flows, business plans and material adverse changes in the economic climate, such as changes in operating environment, competitive information, impact of change in government policies, etc.For assets that the Company intends to hold for use, if the total of the expected future undiscounted cash flows produced by the assets or subsidiary company is less than the carrying amount of the assets, a loss is recognized for the difference between the fair value and carrying value of the assets.For assets the Company intends to dispose of by sale, a loss is recognized for the amount by which the estimated fair value less cost to sell is less than the carrying value of the assets.Fair value is determined based on quoted market prices, if available, or other valuation techniques including discounted future net cash flows. l) Earnings per common share Basic earnings per share is computed by dividing net income (loss) applicable to common stockholders by the weighted average number of common shares outstanding for the period.Diluted earnings per share reflect the additional dilution from all potentially dilutive securities such as stock warrants and options. m) Income taxes The Company accounts for income taxes under the asset and liability method, in accordance with ASC 740, Income Taxes, which requires an entity to recognize deferred tax liabilities and assets.Deferred tax assets and liabilities are recognized for the future tax consequence attributable to the differences between the financial statement carrying amounts of existing assets and liabilities and their tax bases and operating loss and tax credit carry forwards.Deferred tax assets and liabilities are measured using the enacted tax rate expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that included the enactment date.A valuation allowance is established and recorded when management determines that some or all of the deferred tax assets are not likely to be realized and therefore, it is necessary to reduce deferred tax assets to the amount expected to be realized. In evaluating a tax position for recognition, management evaluates whether it is more-likely-than-not that a position will be sustained upon examination, including resolution of related appeals or litigation processes, based on technical merits of the position.If the tax position meets the more-likely-than-not recognition threshold, the tax position is measured and recognized in the Company’s financial statements as the largest amount of tax benefit that, in management’s judgment, is greater than 50% likely of being realized upon settlement.As of December 31, 2011 and 2010, there was no significant liability for income tax associated with unrecognized tax benefits. The issuance by IGC of its common stock to HK Ironman stockholders in exchange for HK Ironman stock, as contemplated by the stock purchase agreement (“Stock Purchase Agreement”) between the Company, HK Ironman, PRC Ironman and their stockholders, generally will not be a taxable transaction to U.S. holders for U.S. federal income tax purposes.It is expected that IGC and its stockholders will not recognize any gain or loss because of the approval of the Share Issuance Proposal for U.S. federal income tax purposes. 12 Table of Contents n) Cash and Cash Equivalents For financial statement purposes, the Company considers all highly liquid debt instruments with maturity of three months or less, to be cash equivalents.The Company maintains its cash in bank accounts in the United States of America, Mauritius, India and China, which at times may exceed applicable insurance limits.The Company has not experienced any losses in such accounts.The Company believes it is not exposed to any significant credit risk on cash and cash equivalent.The Company does not invest its cash in securities that have an exposure to U.S. mortgages. o) Restricted cash Restricted cash consists of deposits pledged to various government authorities and deposits used as collateral with banks for guarantees and letters of credit, given by the Company to its customers or vendors. p) Fair value of financial instruments As of December 31, 2011 and March 31, 2011, the carrying amounts of the Company's financial instruments, which included cash and cash equivalents, accounts receivable, unbilled accounts receivable, restricted cash, accounts payable, accrued employee compensation and benefits and other accrued expenses and liabilities, approximate their fair values due to the nature of the items. q) Concentration of credit risk and significant customers Financial instruments, which potentially expose the Company to concentrations of credit risk, are primarily comprised of cash and cash equivalents, investments, derivatives, accounts receivable and unbilled accounts receivable.The Company places its cash, investments and derivatives in highly-rated financial institutions.The Company adheres to a formal investment policy with the primary objective of preservation of principal, which contains credit rating minimums and diversification requirements.Management believes its credit policies reflect normal industry terms and business risk.The Company does not anticipate non-performance by the counterparties and, accordingly, does not require collateral. PRC Ironman’s customers include local traders and steel mills near the port of Tianjin.A large portion of Ironman’s revenue is derived from five major customers.Five of Ironman’s major customers accounted for 92% of its total revenue for the fiscal year ended December 31, 2011 and 83% of its total revenue for the fiscal year ended December 31, 2010. A significant portion of the Company’s sales in India is also to key customers.Twelve of such customers accounted for approximately 45% of gross accounts receivable as of December 31, 2011.As of December 31, 2010, five clients accounted for approximately 91% of gross accounts receivable. Non-renewal or/and termination of such relationships may have a material adverse effect on the Company’s revenue. r) Leased Mineral Rights In China, costs to obtain leased mineral rights are capitalized and amortized to operations as depletion expense within the leased periods, using the straight-line method.Depletion expenses are included in depreciation and amortization on the accompanying statement of operations. s) Business combinations In accordance with ASC Topic 805, Business Combinations, the Company uses the purchase method of accounting for all business combinations consummated after June 30, 2001.Intangible assets acquired in a business combination are recognized and reported apart from goodwill if they meet the criteria specified in ASC Topic 805.Any purchase price allocated to an assembled workforce is not accounted separately. 13 Table of Contents t) Employee Benefits Plan In accordance with applicable Indian laws, the Company provides for gratuity, a defined benefit retirement plan (Gratuity Plan) covering certain categories of employees.The Gratuity Plan provides a lump sum payment to vested employees, at retirement or termination of employment, an amount based on the respective employee’s last drawn salary and the years of employment with the Company.In addition, all employees receive benefits from a provident fund, a defined contribution plan.The employee and employer each make monthly contributions to the plan equal to 12% of the covered employee’s salary.The contribution is made to the Government’s provident fund. At this time the Company doesn’t participate in a multi-employer defined contribution plan in China to provide employees with certain retirement, medical and other fringe benefits because most of our workers are contractors employed through agencies or other companies. u) Commitments and contingencies Liabilities for loss contingencies arising from claims, assessments, litigations, fines and penalties and other sources are recorded when it is probable that a liability has been incurred and the amount of the assessment and/or remediation can be reasonably estimated. v) Accounting for goodwill and related impairment Goodwill represents the excess cost of an acquisition over the fair value of our share of net identifiable assets of the acquired subsidiary at the date of acquisition.Goodwill on acquisition of subsidiaries is disclosed separately.Goodwill is stated at cost less impairment losses incurred, if any. The Company adopted the provisions of Accounting Standards Codification (“ASC”) 350, “Intangibles – Goodwill and Others” (previously referred to as SFAS No. 142, "Goodwill and Other Intangible Assets," which sets forth the accounting for goodwill and intangible assets subsequent to their acquisition.ASC 350 requires that goodwill and indefinite-lived intangible assets be allocated to the reporting unit level, which the Company defines as each subsidiary.ASC 350 also prohibits the amortization of goodwill and indefinite-lived intangible assets upon adoption, but requires that they be tested for impairment at least annually, or more frequently as warranted, at the reporting unit level. As per ASC 350-20-35-4 through 35-19, the impairment testing of goodwill is a two-step process.The first step of the goodwill impairment test, used to identify potential impairment, compares the fair value of a reporting unit with its carrying amount, including goodwill.If the fair value of a reporting unit exceeds its carrying amount, goodwill of the reporting unit is considered not impaired, thus the second step of the impairment test is unnecessary.If the carrying amount of a reporting unit exceeds its fair value, the second step of the goodwill impairment test shall be performed to measure the amount of impairment loss, if any.The second step of the goodwill impairment test, used to measure the amount of impairment loss, compares the implied fair value of reporting unit goodwill with the carrying amount of that goodwill.If the carrying amount of reporting unit goodwill exceeds the implied fair value of that goodwill, an impairment loss shall be recognized in an amount equal to that excess.The loss recognized cannot exceed the carrying amount of goodwill.After a goodwill impairment loss is recognized, the adjusted carrying amount of goodwill shall be its new accounting basis.Subsequent reversal of a previously recognized goodwill impairment loss is prohibited once the measurement of that loss is completed. In ASC 350.20.20, a reporting unit is defined as an operating segment or one level below the operating segment.A component of an operating segment is a reporting unit if the component constitutes a business for which discrete financial information is available and segment management regularly reviews the operating results of that component.The Company has determined that IGC operates in a single operating segment.While the CEO reviews the consolidated financial information for the purposes of decisions relating to resource allocation, the CFO, on a need basis, looks at the financial statements of the individual legal entities in India for the limited purpose of consolidation.Given the existence of discrete financial statements at an individual entity level in India, the Company believes that each of these entities constitute a separate reporting unit under a single operating segment. Therefore, the first step in the impairment testing for goodwill is the identification of reporting units and the allocation of goodwill to these reporting units.Accordingly, TBL, which is one of the legal entities, is also considereda separate reporting unit and therefore the Company believes that the assessment of goodwill impairment at the subsidiary level, which is also a reporting unit, is appropriate. The analysis of fair value is based on the estimate of the recoverable value of the underlying assets.For long-lived assets such as land, the Company obtains appraisals from independent professional appraisers to determine the recoverable value.For other assets such as receivables, the recoverable value is determined based on an assessment of the collectability and any potential losses due to default by the counter parties.Unlike goodwill, long-lived assets are assessed for impairment only where there are any specific indicators for impairment. 14 Table of Contents w) Reclassifications Certain prior period balances have been reclassified to the presentation of the current period. x) Recently issued and adopted accounting pronouncements Changes to U.S. GAAP are established by the Financial Accounting Standards Board (“FASB”) in the form of accounting standards updates ("ASUs”) to the FASB's Accounting Standards Codification.The Company considers the applicability and impact of all ASUs.Newly issued ASUs not listed below are expected to have no impact on the Company’s consolidated financial position and results of operations, because either the ASU is not applicable or the impact is expected to be immaterial. In January 2010, the FASB issued an amendment to the accounting standards related to the disclosures about an entity's use of fair value measurements.Under these amendments, entities will be required to provide enhanced disclosures about transfers into and out of the Level 1 (fair value determined based on quoted prices in active markets for identical assets and liabilities) and Level 2 (fair value determined based on significant other observable inputs) classifications, provide separate disclosures about purchases, sales, issuances and settlements relating to the tabular reconciliation of beginning and ending balances of the Level 3 (fair value determined based on significant unobservable inputs) classification and provide greater disaggregation for each class of assets and liabilities that use fair value measurements.Except for the detailed Level 3 roll-forward disclosures, the new standard was effective for the Company for interim and annual reporting periods beginning after December 31, 2009.The adoption of this accounting standards amendment did not have a material impact on the Company's disclosure or consolidated financial results.The requirement to provide detailed disclosures about the purchases, sales, issuances and settlements in the roll-forward activity for Level 3 fair value measurements is effective for the Company for interim and annual reporting periods beginning after December 31, 2010.The adoption of this accounting standard did not have a material impact on the Company's disclosure or consolidated financial results. In December 2010, the FASB issued a new accounting standard, which requires that Step 2 of the goodwill impairment test be performed for reporting units whose carrying value is zero or negative.This guidance is effective for fiscal years beginning after December 15, 2010 and interim periods within those years.Our adoption of this standard did not have a material impact on the Company's disclosure or consolidated financial results. In December 2010, the FASB issued new guidance clarifying some of the disclosure requirements related to business combinations that are material on an individual or aggregate basis.Specifically, the guidance states that, if comparative financial statements are presented, the entity should disclose revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year occurred as of the beginning of the comparable prior annual reporting period only.Additionally, the new standard expands the supplemental pro forma disclosure required by the authoritative guidance to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination in the reported pro forma revenue and earnings.This guidance became effective January 1, 2011.Our adoption of this standard did not have a material impact on the Company's disclosure or consolidated financial results.However, it may result in additional disclosures in the event that we enter into a business combination that is material on either an individual or a consolidated basis. In May 2011, the Financial Accounting Standards Board (“FASB”) issued ASU No. 2011-04, “Fair Value Measurement: Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS”.This update defines fair value, clarifies a framework to measure fair value and requires specific disclosures of fair value measurements.The guidance is effective for interim and annual reporting periods beginning after January 1, 2012 and is required to be applied retrospectively.The Company does not expect adoption of this guidance to have a material impact on its financial condition or results of operations. In June 2011, the FASB issued ASU 2011-05, which is now part of ASC 220: “Presentation of Comprehensive Income".The new guidance will require companies to present the components of net income and other comprehensive income either as one continuous statement or as two consecutive statements.It eliminates the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity.The standard does not change the items, which must be reported in other comprehensive income.These provisions are to be applied retrospectively and will be effective for us as of January 1, 2012.Because this guidance impacts presentation only, it will have no effect on our financial condition, results of operations or cash flows. NOTE 3 – ACQUISITIONS HK Ironman On December 31, 2011, the Company acquired 100% of the issued and outstanding shares of capital stock of H&F Ironman Limited (“HK Ironman”), a Hong Kong company.HK Ironman owns 95% equity in H&F Venture Trade Ltd. aka Linxi He Fei Economic and Trade Co. (“PRC Ironman”).One of IGC’s areas of focus is the export of iron ore to China.HK Ironman through its subsidiary, PRC Ironman, operates a beneficiation plant in China, which converts low-grade ore to high-grade ore through a dry and wet separation processes.This Acquisition is intended to provide IGC with a platform in China to expand its business and ship low-grade iron ore, which is available for export in India, to China and convert the ore to a higher-grade ore before selling it to customers in China. 15 Table of Contents The date of Acquisition, December 31, 2011, is the date on which the Company obtained control of HK Ironman by acquiring control over the majority of the Board of Directors of HK Ironman.The Acquisition has been accounted for under the acquisition method of accounting in accordance with ASC Topic 805, “Business Combination.”The total purchase price has been allocated to Ironman’s net tangible and intangible assets based on their estimated fair values at the date of Acquisition.The purchase price allocation is based upon preliminary estimates and assumptions that may be subject to change during the measurement period (up to one year from the Acquisition date).The Company generally does not expect the goodwill recognized to be deductible for income tax purposes.The results of operations of Ironman will be included in the Company’s consolidated results for the three and twelve months ended March 31, 2012 since the date of Acquisition is December 31, 2011.The assets and liabilities of Ironman have been recorded in the consolidated balance sheets of the Company as of December 31, 2011. The total purchase consideration for the Acquisition was USD 13,103,500.The consideration will be discharged in the form of shares and cash as follows: All amounts in USD Fair value IGC Stock consideration Cash consideration Estimated earn-out payment (in the form of cash) Total purchase consideration $ The purchase price has been preliminarily allocated to the acquired assets and liabilities, as follows: All amounts in USD Fair value Cash and cash equivalents Property, plant and equipment Other assets Intangible assets Goodwill Income and other taxes payable Other liabilities Deferred income tax liabilities Non-controlling interest $ The above purchase price allocation includes provisional amounts for certain assets and liabilities.The purchase price allocation will continue to be refined primarily in the areas of land usage rights, income taxes payable, other taxes payable, other contingencies and goodwill.During the measurement period, the Company expects to receive additional detailed information to refine the provisional allocation presented above, including final third party valuation reports and pre-acquisition period tax returns.The related depreciation and amortization from the acquired assets is also subject to revision based on the final allocation.Non-controlling interests are valued based on the proportional interest in the fair value of the net assets of the acquired entity. PRC Ironman is subject to the legal and regulatory requirements, including but not limited to those related to environmental matters and taxation, in the Chinese jurisdictions in which it operates.The Company has conducted a preliminary assessment of liabilities arising from these matters and has recognized provisional amounts in its initial accounting for the Acquisition for all identified liabilities in accordance with the requirements ASC Topic 805.However, the Company is continuing its review of these matters during the measurement period, and if new information obtained about facts and circumstances that existed at the Acquisition date identifies adjustments to the liabilities initially recognized, as well as any additional liabilities that existed at the Acquisition date, the acquisition accounting will be revised to reflect the resulting adjustments to the provisional amounts initially recognized. 16 Table of Contents The following unaudited pro forma results of operations of the Company for the three and nine months ended December 31, 2011 and 2010 assume that the Ironman Acquisition occurred at the beginning of the comparable period.The Company allocated the total purchase price to Ironman’s net tangible and intangible assets based on their estimated fair values at the date of Acquisition.The purchase price allocation is based upon preliminary estimates and assumptions that may be subject to change during the measurement period (up to one year from the Acquisition date).The pro forma amounts include certain adjustments, including depreciation and amortization expense and income taxes. Three months endedDecember 31, Nine months endedDecember 31, Pro forma revenues $ Pro forma other income $ ) $ Pro forma net income attributable to the IGC common shareholders $ $ $ ) $ Pro forma earnings per share Basic $ $ $ ) $ Diluted $ $ $ ) $ NOTE 4 – OTHER CURRENT AND NON-CURRENT ASSETS Prepaid expenses and other current assets consist of the following: All amounts in USD As of Dec 31, 2011 March 31, 2011 Prepaid expenses $ $ Advances to suppliers Security and other deposits Advances to employees Prepaid Interest Other current assets $ $ Other non-current assets consist of the following: All amounts in USD As of Dec 31, 2011 March 31, 2011 Trade and other sundry debtors $ $ Other advances $ $ 17 Table of Contents NOTE 5 – ACCOUNTS RECEIVABLES The accounts receivable, net of allowances, amounted to $5,971,786 and $3,312,051, as of December 31, 2011 and March31,2011, respectively.The Company maintains an allowance for doubtful accounts based on present and prospective financial condition of the customer and the inherent credit risk.Accounts receivable are not collateralized. NOTE 6 – SHORT-TERM BORROWINGS There is no current portion of long-term debt that is classified as short-term borrowings.Short-term borrowings consist of the following: All amounts in USD As of Dec 31, 2011 March 31, 2011 Secured liabilities $ The above debt is secured by hypothecation of materials, stock of spares, work in progress, receivables and property and equipment, in addition to a personal guarantee of three India-based directors, and collaterally secured by mortgage of the relevant subsidiary’s land and other fixed properties of directors and their relatives. NOTE 7 – OTHER CURRENT AND NON-CURRENT LIABILITIES Other current liabilities consist of the following: All amounts in USD As of Dec 31, 2011 March 31, 2011 Acquisition related payables $ $ - Other statutory dues payable Employee related liabilities $ $ Other non-current liabilities consist of the following: All amounts in USD As of Dec 31, 2011 March 31, 2011 Acquisition related payables $ $ - Special reserve - Sundry creditors $ $ $ 18 Table of Contents Acquisition related payables represent the estimated cash consideration payable in connection with the Acquisition of HK Ironman.The current portion of the consideration represents the amount payable on the fulfillment of certain post-closing conditions.The balance consideration represents the amount payable on the achievement of certain earnings related targets for the year ended March 31, 2012 or 2013.The management believes that the classification of this amount as non-current is appropriate since the earn-out targets are not expected to be met in the year ended March 31, 2012 and are most likely to be met only in the year ended March 31, 2013.Sundry creditors consist primarily of creditors to whom amounts are due for supplies and materials received in the normal course of business. Pursuant to PRC laws and regulations, PRC Ironman is required to accrue a special reserve for safety of production.The reserve is based on the volume of production of the mine times the defined ratios set by the government.This special reserve should be used to improve safety of the manufacturing condition of the Subsidiary and is prohibited for the declaration of dividends.As of December 31, 2011, the special reserve was $593,938 included as part of other non-current liabilities. NOTE 8 – FAIR VALUE OF FINANCIAL INSTRUMENTS The fair value of the Company’s current assets and current liabilities approximate their carrying value because of their short-term nature.Such financial instruments are classified as current and are expected to be liquidated within the next twelve months. NOTE 9 – GOODWILL The movement in goodwill balance is given below. All amounts in USD As of Dec 31, 2011 March 31, 2011 Balance at the beginning of the period $ $ Acquisition related goodwill (Refer Note 3) - Impairment loss - Effect of foreign exchange translation $ $ During the year ended March 31, 2011, the Company conducted the impairment analysis regarding the goodwill in its consolidated financial statements.The goodwill balance of $6.2 million was completely allocated to the reporting unit, which has been determined to be TBL. TBL, a small road building company, is engaged in highway and heavy construction activities.TBL has constructed highways, rural roads, tunnels, dams, airport runways, and housing complexes, mostly in southern states.TBL, because of its successful execution of contracts, is pre-qualified by the National Highway Authority of India (NHAI) and other agencies.The Company owns 77% of TBL. For the year ended March 31, 2011, TBL was not able to meet its cash flow projections, because it has not been able to win any new significant contracts.As a result, TBL does not have a sufficient pipeline that would enable it to project cash flows.Therefore, the impairment test for TBL is based on the recoverable values of its assets less the expected settlement of its liabilities. The Company, based on the impairment analysis, concluded that the fair value of the reporting unit, established on the basis of its recoverable value, was substantially lower than the carrying value.Therefore, the goodwill balance allocated to the reporting unit was impaired.The Company recorded an impairment loss relating to the goodwill balance amounting to $5,792,849.For this impairment test, the Company considered all the recorded assets and liabilities of TBL at its respective fair values.In relation to the fixed assets, the Company considered the fair values on the basis of independent valuations obtained while for the other current assets, the carrying values were determined by the Company and these were found to approximate their fair values.There have been no further indicators in the three months and nine months ended December 31, 2011, and therefore the Company has not performed any specific impairment tests for the goodwill balance in books. 19 Table of Contents NOTE 10 – NOTES PAYABLE During the three months ended December 31, 2010, the Company issued an additional 200,000 shares of Common Stock to each of Oliveira and Bricoleur (as defined below) pursuant to the effective agreements respectively as penalties for failure to repay the promissory notes when due. In March 2011, the Company finalized agreements with the Steven M. Oliveira 1998 Charitable Remainder Unitrust (“Oliveira”) and Bricoleur Partners, L.P. (“Bricoleur”) to exchange the promissory note issued to Oliveira on October 5, 2009 (the “New Oliveira Note”) and the promissory note issued to Bricoleur on October 16, 2009 (the “Bricoleur Note”) respectively for new promissory notes with later maturity dates.The Oliveira Note will be due on March 24, 2012, will bear interest at a rate of 30% per annum and will provide for monthly payments of principal and interest, which the Company may choose to settle through the issuance of equity shares at an equivalent value. During the three months ended June 30, 2010, the Company made payments to Oliveira through the issuance of its common stock.In its proxy dated July 31, 2011, the Company petitioned the shareholders to vote on the issuance of up to 5,000,000 shares in lieu of cash to settle the liability.On October 28, 2011, the Company received shareholder approval for the issuance of up to 5,000,000 shares.As of the date of this report, the Company has not issued more shares to Oliveira.Interest for the three months ended December 31, 2011 has been accrued and the accrued interest has been classified as “accrued expenses”. The Bricoleur Note was due on June 30, 2011 with no prior payments due and did not bear interest.However, as of the date of this report, the Company is negotiating a further restructuring of this payable, but the same is not yet consummated.The Company issued additional 688,500 shares of its common stock to Bricoleur on February 25, 2011, in connection with the extension of the term regarding the Bricoleur note. The Company’s total interest expense was $174,353 and $307,630 for the three months ended December 31, 2011 and December 31, 2010 respectively.No interest was capitalized by the Company for the three months ended December 31, 2011 and December 31, 2010. NOTE 11– RELATED PARTY TRANSACTIONS AND BALANCES The Company had agreed to pay Integrated Global Network, LLC (“IGN LLC”), an affiliate of our Chief Executive Officer, Mr. Mukunda, an administrative fee of $4,000 per month for office space and general and administrative services from the closing of the Public Offering through the date of a Business Combination. For the nine months ended December 31, 2011, a total of $36,000 was accrued as rent payable to IGN LLC out of which nil was outstanding as of December 31, 2011. One of the Company’s subsidiaries, TBL, has an accounts receivable due from Sricon, an affiliate of the Company, amounting to $3,114,572.This amount was advanced by TBL to Sricon to fund a bid on a new contract and provide the working capital requirement for the contract.Subsequently, due to certain disputes that have arisen between Sricon and IGC, the receivable of $3.1 million remains outstanding.Sricon is unwilling to pay the amount, as it seeks to offset the amount as an equity payment from IGC. However, the amount was advanced from TBL, not from IGC, and TBL has no equity in Sricon.Further, IGC and TBL are legally different companies and therefore TBL has legal remedies under Indian law.The Company has engaged Indian counsel who is in the process of preparing the case to pursue the recovery of this receivable. As of this date, the Company is continuing to pursue the recovery of the funds and has engaged in settlement talks with Sricon.From an accounting perspective, the Company has fully provided for this receivable due to the dispute although it intends to pursue collection of this receivable through an appropriate legal process in India.The said provision is contained in the selling, general and administrative expenses of the Company for the year ended March 31, 2011. The Company has certain related party balances towards the Chairman of the subsidiary company – PRC Ironman.As of December 31, 2011, the amount due and amount payable from/to the related party amounted to $239,947 and $310,643, respectively. NOTE 12 – COMMITMENTS AND CONTINGENCY During the three months ended December 31, 2011, the Company assumed Ironman’s lease agreement with the local village neighborhood committee to mine the hills.According to this agreement, the Company needs to pay about $967,000 by November 2012. As of the date of this report, the Company had no material contingent liabilities. 20 Table of Contents NOTE 13 – PROPERTY, PLANT AND EQUIPMENT A summary of property and equipment is as follows: All amounts in USD As of Dec 31, 2011 March 31, 2011 Plant and machinery $ $ Vehicles Building Computer and other equipment Office equipment Land Furniture and fixtures Capital work-in-progress Total Cost Accumulated depreciation Total, net $ $ Depreciation expense for the nine months period ended December 31, 2011 and December 31, 2010 amounts to $169,225 and $659,002, respectively. NOTE 14 – STOCK-BASED COMPENSATION On April 1, 2009 the Company adopted ASC 718, “Compensation-Stock Compensation” (previously referred to as SFAS No. 123 (revised 2004), Share Based Payment).ASC 718 requires all share-based payments to employees, including grants of employee stock options, to be recognized in the financial statements based on their fair values. As of December 31, 2011, the Company had granted 78,820 shares of common stock and a total of 2,786,450 stock options (1,413,000 granted in 2009 and 1,370,450 stock options granted during the three months ended June 30, 2011) to its directors and employees.All of the options vested fully on the date of the grant.The exercise price of each of the options is $1.00 and $0.56 per share, respectively, and each of the options will expire on May 13, 2014 and June 27, 2016, respectively.The aggregate fair value of the underlying stock on the grant date was $39,410 and the fair value of the stock options on the grant dates was $90,997 and $235,267, respectively.As of December 31, 2011, an aggregate of 116,030 shares of common stock remain available for future grants of options or stock awards under the 2008 Omnibus Plan. The fair value of stock option awards is estimated on the date of grant using a Black-Scholes Pricing Model with the following assumptions for options awarded as of December 31, 2011: Expected life of options Granted in 2009 Granted in June 2011 quarter 5 years 5 years Vested options 100% 100% Risk free interest rate 1.98% 4.10% Expected volatility 35.35% 83.37% Expected dividend yield Nil Nil The volatility estimate was derived using historical data for the IGC stock. 21 Table of Contents NOTE 15 – COMMON STOCK The Company has three securities listed on the NYSE Amex: (1) common stock, $.0001 par value (ticker symbol: IGC), (2) redeemable warrants to purchase common stock (ticker symbol: IGC.WT), and (3) units consisting of one share of common stock and two redeemable warrants to purchase common stock (ticker symbol: IGC.U).The units may be separated into common stock and warrants.Each warrant entitles the holder to purchase one share of common stock at an exercise price of $5.00.The warrants issued in our initial public offering that were to expire on March 3, 2011, are now to expire on March 8, 2013 since the Company exercised its right to extend the terms of those warrants. The registration statement for the initial public offering was declared effective on March 2, 2006.The Company’s outstanding warrants are exercisable and may be exercised by contacting IGC or the transfer agent, Continental Stock Transfer & Trust Company.The Company has a right to call the warrants, provided the common stock has traded at a closing price of at least $8.50 per share for any 20 trading days within a 30-trading day period ending on the third business day prior to the date on which notice of redemption is given.If the Company calls the warrants, either the holder will have to exercise the warrants by purchasing the common stock from the Company for $5.00 or the warrants will expire. The Company had 12,989,207 shares of common stock issued and outstanding as of March 31, 2010.During the twelve months ended March 31, 2011, the Company also issued 30,000 shares of common stock to American Capital Ventures and Maplehurst Investment Group for services rendered and 9,135 shares to Red Chip Companies valued at $8,039 for investor relations related services rendered. The Company also issued a total of 400,000 shares of common stock, as consideration for the extension of the loans under the promissory notes described in Note 10 - Notes Payable during the twelve months ended March 31, 2011. In February 2011, the Company consummated another transaction with Bricoleur to exchange the promissory note held by Bricoleur for a new note with an extended repayment term.The Company issued 688,500 shares of common stock valued at approximately $419,985 as consideration for the exchange, as discussed in Note 10 above. In March 2011, the Company and Oliveira agreed to exchange the promissory note held by Oliveira for a new note with an extended repayment term and provisions permitting the Company at its discretion to repay the loan through the issuance of equity shares at a stated value over a specific term.As of December 31, 2011, the Company has issued 1,570,001 shares of common stock valued at $798,176 to this debt holder, which constituted an element of repayment of principal as well as the interest in equated installments. During the quarter ended December 31, 2011, the shareholders of the Company approved a transaction for the issuance of 31,500,000 equity shares to the owners of HK Ironman in exchange for 100% of the equity of the Company (refer to Note 3).These shares were issued on December 31, 2011 and have been considered as outstanding as of this date. Further, as set forth in Note 14, the Company has also issued 2,786,450 stock options to some of its directors and employees pursuant to a stock option plan all of which are outstanding as of December 31, 2011. NOTE 16– INCOME TAXES The Company adopted ASC 740, Accounting for Uncertainty in Income Taxes.In assessing the recoverability of its deferred tax assets, the management considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realized.The ultimate realization of the deferred tax assets is dependent on the generation of future taxable income during the periods in which those temporary differences become deductible.The management considers historical and projected future taxable income, and tax planning strategies in making this assessment. The Company did not record any income tax benefit (net of valuation allowance) or expense for the three months ended December 31, 2011.The operations of the Company have continued to sustain losses during the current quarter.As a result, there are no taxable profits that would entail an income tax expense.Further, in March 2011, the Company created a valuation allowance for the entire balance of deferred tax assets due to the continued losses sustained by the Company.Given that the Company continues to sustain losses during the current quarter, the Company believes that it is appropriate to not record any income tax benefit in the form of deferred taxes (net of valuation allowance).Refer to Note 20 - Income Taxes to the audited financial statements contained in the Company’s Annual Report on Form 10-K/A (Amendment No. 2) for more details on utilization of tax assets. The Company recorded a corresponding income tax benefit amounting to $20,212 and $475,226 for the three months and nine months ended December 31, 2010 respectively. 22 Table of Contents As of December 31, 2011, the Company has a deferred tax asset amounting to $180,929 and deferred tax liabilities amounting to $849,877.These deferred tax assets and liabilities relate to the Acquisition of HK Ironman as of December 31, 2011 and, accordingly, have been recorded as an adjustment to the purchase price.The management of the Company believes that the acquired entity will continue to make profits in the future and hence the recognition of the deferred tax asset is appropriate.The deferred tax assets relate to the differences between the tax base and book base of certain liabilities, which are tax deductible on payment as per the applicable tax laws in China.The deferred tax liability relates to the fair value adjustment in relation to the intangible asset in the form of land-use rights. The Company reinvests all the accumulated undistributed earnings of foreign subsidiaries indefinitely.Accordingly, the Company has not recorded any deferred taxes in relation to such undistributed earnings of its foreign subsidiaries.It is impracticable to determine the undistributed earnings and the additional taxes payable when these earnings are remitted. NOTE 17– SEGMENT INFORMATION Accounting pronouncements establish standards for the manner in which public companies report information about operating segments in annual and interim financial statements.Operating segments are components of an enterprise that have distinct financial information available and evaluated regularly by the chief operating decision-maker (“CODM”) to decide how to allocate resources and evaluate performance.The Company's CODM is considered to be the Company's chief executive officer (“CEO”).The CEO reviews financial information presented on an entity level basis for purposes of making operating decisions and assessing financial performance.Therefore, the Company has determined that it operates in a single operating and reportable segment. As of now, the reports that are available to the CEO do not contain account information for the separate entities in India and China used for the purposes of consolidation.After the Acquisition of Ironman, the Company is in the process of revising its CODM reports to capture details relating to the Acquisition separately.Accordingly, the Company expects to review and ultimately revise the segments that would be reported for the quarter and year ended March 31, 2012. NOTE 18 – SHARES POTENTIALLY SUBJECT TO RESCISSION RIGHTS On July 14, 2010, the Company filed audited financial statements on Form 10-K for the year ended March 31, 2010, that included a qualified opinion from the Company's auditors pending completion of their audit procedures in respect of the deconsolidation of one of the Company's subsidiaries.The Company subsequently filed an amended Form 10-K, which included an unqualified audit opinion. On January 19, 2011, the SEC notified the Company that the financial statements filed on July 14, 2010 did not comply with the requirements of Rule 2-02 under Regulation S-X for audited financial statements because the financial statements contained a qualified opinion.As noted above, the amended Form 10-K filed on January 28, 2011 contains audited financial statements with an unqualified opinion that comply with Rule 2-02.The SEC indicated that, as the initial Form 10-K filed on July 14, 2010 was deficient as a result of the inclusion of the qualified audit opinion, it was deemed not to have been filed with the SEC in accordance with applicable requirements, thus making the Company delinquent in its filings with the SEC. The SEC informed the Company that as a result of the deemed failure to timely file a Form 10-K, it was the SEC Staff's view that as of July 14, 2010 the Company ceased to be eligible to use SEC Form S-3 for the registration of the Company's securities.As the financial statements included in the original Form 10-K were also included in a registration statement on Form S-1 (File No. 333-163867), pursuant to which the Company offered its common stock and warrants to purchase common stock in December 2010 (the “December 2010 Offering”), the SEC also indicated that such registration statement failed to comply with the requirements of Form S-1 due to the lack of the inclusion of unqualified audited financial statements. In view of the foregoing, it is possible that any sale of the Company's securities pursuant to the Company's registration statements on Form S-3 since July 14, 2010 will be deemed an unregistered sale of securities.Since July 14, 2010, the Company has sold an aggregate of 2,292,760 shares of its common stock for an aggregate gross price of $1,690,866 pursuant to an at-the-market offering (“ATM”) of its common stock on Form S-3 (File No. 333-160993) between September 7, 2010 and January 19, 2011.In addition, the Company may be deemed to have made unregistered sales of the 2,575,830 shares of common stock and warrants to purchase an aggregate of 858,610 shares of common stock at an exercise price of $0.90 per share sold for an aggregate gross purchase price of $1,545,498 sold pursuant to such registration statement with respect to the December 2010 Offering.Alternatively, to the extent that the sales are deemed be registered, as a result of being sold pursuant to registration statements declared effective by the SEC as the registration statements in question either incorporated, in the case of the Form S-3 or included, in the case of the Form S-1, a qualified audit report the registration statements could be deemed to be materially incomplete. 23 Table of Contents If it is determined that persons who purchased the Company's securities after July 14, 2010 purchased securities in an offering deemed to be unregistered, or that the registration statements for such offerings were incomplete or inaccurate then such persons may be entitled to rescission rights.In addition, the sale of unregistered securities could subject the Company to enforcement actions or penalties and fines by federal or state regulatory authorities.The Company is unable to predict the likelihood of any claims or actions being brought against the Company related to these events, and there is a risk that any may have a material adverse effect on us. The exercise of any applicable rescission rights is not within the control of the Company.As of December 31, 2011, the Company had 4,868,590 shares that may be subject to the rescission rights outside stockholders’ equity.These shares have always been treated as outstanding for financial reporting purposes.As of the date of this report, the Company has not received any claims of rescission. NOTE 19 – INVESTMENTS-OTHERS Investments – others for each of the periods ended December 31, 2011 and March 31, 2011 consist of the following: All amounts in USD As of Dec 31, 2011 March 31, 2011 Investment in equity shares of an unlisted company $ $ Investment in partnership (SIIPL-IGC) $ $ NOTE 20 – OTHER INCOME Other income for the three months ended December 31, 2011 and December 31, 2010 consists primarily of the income/(loss) relating to the translation of the foreign currency denominated balances primarily consisting of inter-company receivable due to the parent company.The significant depreciation of the Indian rupee against the U.S. dollar has resulted in an unrealized loss arising from the rupee denominated receivable in the books of the parent company. NOTE 21– IMPAIRMENT For the year ended March 31, 2011, the Company conducted an impairment test on the investment in Sricon.Effective October 1, 2009, the Company diluted its investment in Sricon from 63% to 22%.Post-dilution, the Company continued to account for the investment in Sricon based on the equity method of accounting.However, the Company entered into a management dispute with Sricon after the Company was not able to obtain the financial statements of Sricon after March 31, 2010.The Company conducted an impairment test based on the information available with it and the recoverable value of assets that it could ascertain.Based on such an impairment test, the Company had concluded that the investment in Sricon needed to be impaired by $2,184,599.There have been no further indicators for impairment in the current quarter and accordingly, the Company has not conducted an impairment test for the three months ended December 31, 2011. 24 Table of Contents NOTE 22 – RECONCILIATION OF EPS For the three months ended December 31, 2011 and 2010, the basic shares include founders shares, shares sold in the market, shares sold in a private placement, shares sold in the IPO, shares sold in the registered direct, shares arising from the exercise of warrants issued in the placement of debt, and shares issued in connection with debt and shares issued to employees, directors and vendors.The fully diluted shares include the basic shares plus warrants issued as part of the units sold in the private placement and IPO, warrants sold as part of the units sold in the registered direct, and employee options.The UPO issued to the underwriters (1,500,000 shares) is not considered as the strike price for the UPO is “out of the money” at $6.50 per share.The historical weighted average per share, for our shares, through December 31, 2011, was applied using the treasury method of calculating the fully diluted shares.The weighted average number of shares outstanding used for the computation of basic EPS is 21,301,092 and 20,880,604 for the three months and nine months ended December 31, 2011.Owing to the loss incurred during the three months and nine months ended December 31, 2011, all of the potential equity shares are anti-dilutive and, accordingly, the diluted EPS is equal to the basic EPS. NOTE 23 – CERTAIN AGED RECEIVABLES The accounts receivable as of December 31, 2011 and March 31, 2011 include certain aged receivables in the amount of $1.95 million and $2.37 million respectively.These receivables are due from the National Highway Authority of India (NHAI) and the Cochin International Airport.The Government of India owns NHAI and the Cochin International Airport is partially owned by the State Government of Kerala.The receivables have been due for periods in excess of one year as of December 31, 2011 and March 31, 2011.These receivables have been classified as current for the following reasons: TBL worked on the building of an airport runway at the Cochin International Airport and a road and associated bridges on a highway for the NHAI.During the execution of these projects, the clients of the Company requested several changes to the engineering drawings.The claims of the Company against each of the clients involve reimbursement of expenses associated with the change orders and variances as well as compensation for delays caused by the client.The delay part of the claim involves equipment that is idle on the job, including interest or lease charges for the equipment while it is idle, workers that are idle, among others.The expense reimbursement involves cost of material including the escalation in the cost of materials, and other charges.These invoices were disputed by the clients and referred to arbitration.The process of arbitration involves each party choosing an arbitrator and the arbitrators appointing a third chief arbitrator.Each party then presents its case over several months and the arbitrator makes an award. The receivables occurred and became due when TBL won two separate arbitration awards against each of these organizations.The arbitration awards were first reported and booked in the year ended March 31, 2010.The arbitration awards stipulate that interest be accrued for the period of non-payment.However, the receivables do not have an interest component, as the Company will try to use the accrued interest as negotiating leverage for an earlier payment.Although the receivables are contractually due, and hence its classification as current, it may take the Company anywhere from the next 30 days to two years to actually realize the funds, depending on how long these organizations want to delay payment. The Company continues to carry the full value of the receivables, without interest and without any impairment, because the Company believes that there is minimal risk that these organizations will become insolvent and be unable to make payment. NOTE 24 – SUBSEQUENT EVENTS As of December 31, 2011, the Company had 4,868,590 shares that may be subject to the rescission rights outside stockholders’ equity.(Please refer to Note 18).These rescission rights resulted from the deficiency in the filing of the Form 10-K for the year ended March 31, 2010.These rescission rights expire after a period of one year from the date on which the deficiency is subsequently rectified.The Company filed a revised Form 10-K for the year ended March 31, 2010 on January 28, 2011 and thereby rectified the deficiency.Consequently, the rescission rights on the shares issued during this period of deficiency lapsed on January 28, 2012.These shares will be included as common stock issued and outstanding in the financial statements for the year ended March 31, 2012.The Company expects to reverse the rescission reserve in its balance sheet as of March 31, 2011. 25 Table of Contents Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our unaudited condensed financial statements and related notes that appear elsewhere in this Quarterly Report on Form 10-Q, and the Annual Report filed on Form 10-K/A (Amendment No. 2) on November 2, 2011.In addition to historical consolidated financial information, the following discussion contains forward-looking statements that reflect our plans, estimates and beliefs.Our actual results could differ materially from those discussed in the forward-looking statements.Factors that could cause or contribute to these differences include those discussed below and elsewhere in Part II, Item 1A of this Quarterly Report on Form 10-Q, as well as in our Annual Report on Form 10-K/A (Amendment No. 2) filed on November 2, 2011, including the risk factors set out in Item 1A therein.Therefore, the financial statements included in the Report should be read in conjunction with the audited Consolidated Financial Statements contained in the Company’s Annual Report on Form 10-K/A Amendment No. 2 for the fiscal year ended March 31, 2011 filed with the SEC on November 2, 2011. Amendment No. 2 to the Annual Report on Form 10-K/A amends our Annual Report on Form 10-K for the year ended March 31, 2011, which was filed with the SEC on July 14, 2011 (the "Form 10-K"), as amended by Amendment No. 1 to the Annual Report on Form 10-K/A, which was filed with the SEC on July 27, 2011.This Form 10-K/A (Amendment No. 2) was filed to supplement certain sections of the Form 10-K for the purpose of providing additional disclosure in response to comments received from the Staff of the SEC in connection with a review of our Form 10-K. Were appropriate in the following discussion, we refer to HK Ironman and its subsidiary PRC Ironman collectively as Ironman. Overview In response to the increased demand for infrastructure-related construction in India and China, IGC’sfocus is to supply construction materials in India and to China as well as execute infrastructure projects.We do this entirely through our subsidiaries.We supply construction materials such as iron ore and rock aggregate to the construction industry.We build interstate highways, rural roads, and execute civil works in high temperature cement and steel plants.We own and operate rock aggregate quarries.We are pursuing joint venture partnerships with mine ownersand have applied for licenses to mine iron ore in India.We have customers in India and China and are exploring other regional opportunities.We also actively continue to pursue joint venture partnerships with mine owners for Acquisition of mines and mining rights and have started materializing our efforts by acquiring PRC Ironman thru HK Ironman in China. India Globalization Capital, Inc. (IGC) India Globalization Capital, Inc. (“IGC” or the “Company”), organized under the laws of the State of Maryland on April 29, 2005, was originally formed as a publicly traded “blank check” vehicle for the acquisition of one or more operating businesses through a merger, capital stock exchange, asset acquisition or other similar business combination.In March 2008, IGC completed the acquisition of interests in two companies in India, Sricon Infrastructure Private Limited (“Sricon”) and Techni Bharathi Limited (“TBL”).Both companies are focused on the infrastructure industry.Currently, IGC owns 77% of TBL and 22% of Sricon.IGC operates rock aggregate quarries and exports iron ore to China.IGC has identified the infrastructure materials business as a high growth business in both India and China as this is fundamental to the long-term development of Chinese and Indian infrastructure. Based on the past several years of purchasing and projected need in the near future for infrastructure projects, IGC’s management believes that strong demand for iron ore in India and in China will continue over the medium and long term, as both countries become leading global economies.IGC’s management believes that though China’s appetite for iron ore will continue to be strong, other countries, including countries that have iron ore to export, especially India will eventually restrict the export of high-grade iron ore, as it will be required for internal use.However, IGC believes that this restriction will not likely be made on low-grade iron ore, as restricting both would mean a substantial curtailment of much needed foreign exchange and export revenue.The Acquisition would allow IGC to adopt an aggressive strategy of shipping low-grade ore to China and processing it there into high-grade ore.IGC’s management believes this Acquisition will add substantial synergies to IGC’s iron ore business, as well as develop a strong base in China.The mailing address of our principal executive office is 4336 Montgomery Avenue, Bethesda, MD 20814 and our telephone number is 301-983-0998. HK Ironman HK Ironman was incorporated as H&F Ironman Limited, a private limited company, on December 20, 2010 in Hong Kong with a registered office at Room 17 6/F Shun on Commercial Building 112-114, Des Voeux Road Central, Hong Kong.HK Ironman’s sole asset is its ownership of a 95% equity interest in Linxi He Fei Economic and Trade Co., Ltd. (“PRC Ironman”), which was incorporated in China on January 8, 2008.HK Ironman was formed for the express purpose of acquiring and owning PRC Ironman.HK Ironman acquired PRC Ironman in January 2011.As a result of that Acquisition, PRC Ironman is now considered an equity joint venture (“EJV”) because of its foreign ownership through HK Ironman. 26 Table of Contents PRC Ironman PRC Ironman is engaged in the processing and extraction of iron ore from sand and dirt at its beneficiation plant on 2.2 square kilometers of hills, with iron ore deposits of more than three million tons in southwest LinXi in the autonomous region of eastern Inner Mongolia, under the administration of Chifeng City, Inner Mongolia, which is located 250 miles from Beijing, 185 miles from Tianjin Port and 125 miles from Jinzhou Port and well connected by roads, planes and railroad.PRC Ironman is a Sino-foreign equity joint venture (“EJV”) established by both foreign and Chinese investors (i.e., Sino means “China” herein).HK Ironman, a Hong Kong based company owns 95% of PRC Ironman, and Mr. Zhang Hua, a Chinese citizen owns the remaining 5%.An EJV is a joint venture between a Chinese and a foreign company within the territory of China. PRC Ironman’s technique for extracting ore consists of two processes.First, naturally occurring sand mixed with sparse amounts of iron ore is processed through a magnetic separator where magnets attracts the iron dust; the separation of iron from the sand is called a dry separation process. This is followed by mixing the material with water and processing the slurry through a wet magnetic separator, further purifying the material until it extracts ore that is 65-67% iron content.PRC Ironman currently mines the ore from the surrounding hills or buys sand and low-grade ore from Mongolia, processes the material to produce 66% Fe ore, and then sells the high-grade ore to steel mills and other traders in China.Its customers are mostly traders and steel mills located mostly around the port of Tianjin, China. PRC Ironman has received a license to operate the beneficiation plant on a specific acreage of land in Inner Mongolia through August 2018.In addition, PRC Ironman has a business license, which was amended on November 28, 2011, to reflect HK Ironman’s new ownership of PRC Ironman, effective January 2011.PRC Ironman’s business objective is to operate and grow an environmentally friendly company that extracts and processes ore from barren hills and leaves in its place green acreage.PRC Ironman is located in southwest LinXi in the autonomous region of Inner Mongolia.PRC Ironman’s office is in the capital city of Chifeng.It has access via highways to Tianjin port, which gives us access to steel mills in the northeastern part of China.PRC Ironman customers come to its site to pick up the refined and processed high-grade ore. Company Overview We are a materials and construction company offering a suite of services including: 1) the export of iron ore to China and supply of ore to the Indian markets, 2) operations and supply of rock aggregate, and 3) the civil construction of roads and highways.Our present and past clients include various Indian government organizations and steel mills in China.Including our subsidiaries, we have approximately 251 employees and contractors. We are focused on building out rock aggregate quarries, setting up relations and export hubs for the export of iron ore to China and winning construction contracts. Our business model is as follows: 1. We beneficiate and supply iron ore to China and trade in ore in the Indian markets. 2. We supply rock aggregate to the construction industry in India and trade in other construction materials in the Indian markets, and 3. We bid and execute construction and engineering contracts. Our expansion plans include building out 10 rock aggregate quarries to create a one-stop shop for rock aggregate (a business currently not prevalent in India); obtaining licenses for the mining of iron ore in India and acquiring other mines and beneficiation plants in order to fill customer orders from China; and winning and executing construction contracts. Prices of ore have moved from a high of $180 per ton at the end of 2010 to about $110 per ton at the end of 2011 and appear to be moving back up to the $125-$140 per ton range. We now operate a beneficiation plant through our subsidiary in China, Ironman. We mine, extract and process high-grade iron ore from the sand located in the hills of Inner Mongolia.We currently operate on an area of 2.2 square kilometers. In addition, we recently acquired 1.33 square kilometers of mining land. At $127 per ton, our total estimated reserves of iron ore is about $550 million. We currently operate one beneficiation plant and we are in the process of building a second more advanced plant on the newly acquired site. Ironman’s plant extracts iron ore from the sand by using two processes. The first process is a dry separation process. Trucks of sand are poured into a separator that employs 19 magnets. The magnets separate the sand from the iron ore. In one day, Ironman may process as much as 30,000 tons of sand through the dry separators. The second process is a wet process, which involves mixing the processed sand and ore with water and then using magnets to separate the ore from the slurry. About 70 trucks of sand are ultimately beneficiated into one truck of high-grade ore. The entire process is continuous and runs during daylight. The sand that is separated from the ore is redistributed to the hills. The water is filtered and reused up to three times before pumping it to grass, plants and shrubs that are planted in the hills to create a sustainable environment. Ironman maintains an English language web site at www.hfironman.net. 27 Table of Contents Core Business Competencies As the infrastructure in India and China is built out and modernized, the demand for basic raw materials like stone aggregate but especially iron ore (steel) is very high and expected to increase. We offer an integrated set of services to our customers based upon several core competencies. This integrated approach provides us with an advantage over our competitors.Our core business competencies are: 1. A sophisticated, integrated approach to project modeling, costing, management, and monitoring. 2. In-depth knowledge of southern and central Indian infrastructure development as well as knowledge, history and ability to work in Inner Mongolia and Mongolia. 3. Knowledge of low cost logistics for moving commodities across long distances in specific parts of India as well as knowledge of logistics in the autonomous region of Inner Mongolia. 4. In-depth knowledge of the licensing process for mines in Inner Mongoliaand southern and central India and for quarries in southern and central India. 5. Strong relationships with several important construction companies and mine operators in southern and central India and strong relationships at the appropriate levels of government in the autonomous region of Inner Mongolia. 6.
